Exhibit 10.6

AGREEMENT (this “Agreement”), dated as of November 14, 2011, by and among Titan
Pharmaceuticals, Inc., a Delaware corporation (“Titan”), Deerfield Private
Design Fund II, L.P., a Delaware limited partnership (“DPDF”), Deerfield Private
Design International II, L.P., a limited partnership organized under the laws of
the British Virgin Islands (“DPDI”), Deerfield Special Situations Fund, L.P., a
Delaware limited partnership (“DSS Del.”) and Deerfield Special Situations Fund
International Limited, a company organized under the laws of the British Virgin
Islands (“DSS BVI” and together with DPDF, DPDI and DSS Del., individually, a
“Noteholder” and together, the “Noteholders” and, together with Titan, the
“Parties”).

WHEREAS, the Parties are party to a Facility Agreement dated as March 15, 2011
pursuant to which, among other things, Titan issued to the Noteholders the Notes
(as defined in the Facility Agreement), each dated April 5, 2011, in the
aggregate original principal amount of $20,000,000. Such Notes, the allocation
of the outstanding principal balances thereunder among the Noteholders and the
reduced principal balances thereunder after giving effect to the debt
forgiveness contemplated hereby are more specifically set forth on Exhibit A
hereto (the “Promissory Notes”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. (a) Section 2.2(a) of the Facility Agreement is hereby amended to read as
follows:

“Section 2.2. Repayment. (a) Subject to the provisions of Section 2.2(b), the
Borrower shall prepay the Notes in four (4) equal installments on each of the
second, third, fourth and fifth anniversaries of their issue date, each such
installment to be in an aggregate amount for all Notes equal to Two Million Five
Hundred Thousand Dollars ($2,500,000),”

(b) The Noteholders hereby forgive an aggregate of $10,000,000 of indebtedness
owing by Titan to the Noteholders under the Promissory Notes. Accordingly, as of
the date hereof, the outstanding principal balances owing by Titan to the
Noteholders under the Promissory Notes have been reduced to the amounts set
forth on Exhibit A.

(c) Except as otherwise amended by this Section 1 and Section 2 below, the
Facility Agreement shall remain in full force and effect in accordance with its
terms.

2. If Titan shall at any time receive any Excess Royalty Amounts, then Titan
shall make a prepayment of the outstanding principal amount of the Promissory
Notes in an amount equal to fifty percent (50%) of such Excess Royalty Amounts
actually received, pro rata. For the purposes of this Section 2, the Excess
Royalty Amounts shall mean the amount, if any, of the Titan Entitlement (as
defined in Section 5(c) of the New Purchase Agreement defined below) distributed
to Titan in accordance with the Paying Agent Agreement (as defined below) if
any.



--------------------------------------------------------------------------------

3. (a) The definition of Obligations set forth in Section 9 of the Security
Agreement (as defined in the Facility Agreement) is hereby amended to read as
follows:

“Obligations” means:

(1) the full and prompt payment by Obligor when due of all obligations and
liabilities to Secured Party, whether now existing or hereafter arising, under
the Financing Documents and the due performance and compliance by Obligor with
the terms thereof;

(2) any and all sums advanced in accordance with the terms of the Financing
Documents or applicable law by Secured Party in order to preserve the Collateral
or to preserve the Secured Party’s security interest in the Collateral; and

(3) in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of Obligor referred to in the immediately preceding
clauses (1) and (2), the reasonable expenses of re-taking, holding, preparing
for sale, selling or otherwise disposing of or realizing on the Collateral, or
of any other exercise by Secured Party of its rights hereunder, together with
reasonable and documented attorneys’ fees and court costs (items 1, 2, and 3,
the “Note Obligation”); and

(4) the obligations of Titan under the Amended and Restated Royalty Agreement
dated November 14, 2011 by and among Deerfield Private Design Fund II, L.P.,
Deerfield Special Situations Fund, L.P., Horizon Santé TTNP SARL (collectively,
the “Deerfield Parties”) and Obligor and the Royalty Purchase Agreement dated
November 14, 2011 by and among the Deerfield Parties and Obligor (as each may be
amended, modified and supplemented from time to time).

provided, however, that after the Note Obligations have been fulfilled,
“Obligations” shall mean only the obligations set forth in Item 4.”

(b) The term “Collateral” provided for in Section (a) of the Security Agreement
is hereby amended to add thereto the following:

“; provided, however, that (i) after the Note Obligations have been fulfilled,
the Collateral shall mean and extend only to Obligor’s right to receive royalty
payments from Novartis Pharma A.G (“Novartis”) pursuant to the Sublicense
Agreement between Obligor and Novartis having an effective date of November 20,
1997 (as amended, modified and supplemented from time to time) but excluding
that portion of such royalties which are allocated to royalty payments to be
made by Obligor to Sanofi (“Sanofi”) pursuant to the Worldwide License Agreement
between Obligor and Sanofi having an effective date of December 31, 1996 (as
amended, modified and supplemented from time to time) (the “Excluded
Collateral”) and (ii) at no time (whether prior to or after payment in full of
the Note Obligations shall the term “Collateral” include the Excluded
Collateral”).

4. Deerfield shall not exercise the rights granted to it pursuant to
Section 6.03(g) of the Paying Agent Agreement (as defined below) unless an
Exercise Event has occurred. For the purpose of this Section 4, an Exercise
Event shall occur if each of the following events shall

 

2



--------------------------------------------------------------------------------

exist: (A) a court of competent jurisdiction shall have determined in a
non-appealable order that the true sale contemplated by the New Purchase
Agreement should not be characterized as a sale but instead as a transfer of a
security interest and (B) (i) Titan commences a proceeding to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or files a petition or answer or consent
seeking reorganization, intervention or other similar relief under any
applicable law, or (ii) Titan consents to the filing of any such petition or to
the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; or (iii) there is commenced against Titan a proceeding in any court of
competent jurisdiction under any bankruptcy or other applicable law (as now or
hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of ninety (90) days.

5. The Equity Option Agreement, dated March 15, 2011 made by and between
Deerfield TTNP Corporation, DPDI, DSS BVI and Titan is hereby terminated.

6. Titan has delivered to DPDF, DSS Del. and Horizon a Royalty Purchase
Agreement, dated the date hereof, in the form attached as Exhibit B (as amended,
modified and supplemented from time to time, the “New Purchase Agreement”)
providing for, among other things, the sale by Titan of the Royalties (as
defined therein) to such entities.

7. Titan has delivered to DPDF, DSS Del. and Horizon an Amended and Restated
Royalty Agreement dated the date hereof in the form attached as Exhibit C
providing for, among other things, the sale by Titan of the Royalties (as
defined therein) to such entities.

8. The Parties have entered into a Cash Management Agreement in the form
attached hereto as Exhibit D .

9. The Parties have entered into a Paying Agent Agreement in the form attached
hereto as Exhibit E (the “Paying Agent Agreement”).

10. The provisions of Section 5.1 through 5.8 and Sections 5.10 and 5.13 of the
Facility Agreement are hereby incorporated herein by reference, mutatis
mutandis.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

TITAN PHARMACEUTICALS, INC. By:  

/s/ Sunil Bhonsle

Name: Sunil Bhonsle Title: President DEERFIELD PRIVATE DESIGN FUND II, L.P. By:
Deerfield Capital, L.P., General Partner By: J. E. Flynn Capital LLC, General
Partner By:  

/s/ James E. Flynn

Name: James E. Flynn Title: President DEERFIELD PRIVATE DESIGN INTERNATIONAL II,
L.P. By: Deerfield Capital, L.P., General Partner By: J. E. Flynn Capital LLC,
General Partner By:  

/s/ James E. Flynn

Name: James E. Flynn Title: President DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By: Deerfield Capital, L.P., General Partner By: J. E. Flynn Capital LLC,
General Partner By:  

/s/ James E. Flynn

Name: James E. Flynn Title: President DEERFIELD SPECIAL SITUATIONS FUND
INTERNATIONAL LIMITED By:  

/s/ James E. Flynn

Name: James E. Flynn Title: Director

 



--------------------------------------------------------------------------------

Agreed as to Section 6 DEERFIELD TTNP CORPORATION By:  

/s/ Jeffrey Kaplan

Name: Jeffrey Kaplan Title: Treasurer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

Noteholders

   Initial/Outstanding
Principal Amount      Reduced Principal Amount  

Deerfield Private Design Fund II, L.P.

   $ 7,456,000       $ 3,728,000   

Deerfield Private Design International II, L.P.

   $ 8,544,000       $ 4,272,000   

Deerfield Special Situations Fund, L.P.

   $ 1,560,000       $ 780,000   

Deerfield Special Situations Fund International Limited

   $ 2,440,000       $ 1,220,000   

Total

   $ 20,000,000       $ 10,000,000   